Reasons For Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the control unit controls, when a target voltage or a target current, which the control unit should cause the inverter circuit to output, is outside a predetermined range, the one or the plurality of current limitation circuits such that the electric current flowing in each of the one or more legs is not limited and alternately performs the ON/OFF control of the two switching elements of each of the one or more legs of the inverter circuit with a dead time in between and controls, when the target voltage or the target current is within the predetermined range, the one or the plurality of current limitation circuits such that the electric current flowing in each of the one or more legs is limited and alternately performs the ON/OFF control of the two switching elements of each of the one or more legs of the inverter circuit without the dead time in between.”.	Regarding claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…when a target voltage or a target current which cause the inverter circuit to output is outside a predetermined range, the one or the plurality of current limitation circuits are controlled such that the electric current flowing in each of the one or more legs is not limited and the ON/OFF control of the two switching elements of each of the one or more legs of the inverter circuit is alternately performed with a dead time in between, and when the target voltage or the target current is within the predetermined range, the one or the plurality of current limitation circuits are controlled such that the electric current flowing in each of the one or more legs is limited and the ON/OFF control of the two switching elements of each of the one or more legs of the inverter circuit is alternately performed without the dead time in between.”.	The aforementioned limitations in combination with all remaining limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838